Citation Nr: 0507777	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Jermaine A. Wyrick, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from July 1955 to July 1975 and who died in 
November 2000, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

Statements and testimony from the appellant at her hearing 
before the RO are construed as a claim for increased 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1311(a)(2) (West 2002).  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal is associated with the 
claims file.

2.  There were no benefits due and unpaid to the veteran at 
the time of his death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this regard, the Board observes that the RO did not 
provide notice to the appellant of the VCAA in connection 
with her claim as required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  However, an opinion from the VA 
General Counsel has held that under 38 U.S.C.A. § 5103(a), 
the VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where the 
claim cannot be substantiated because there is no legal basis 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  The Board finds that this is such a claim, and that 
the law, and not the evidence, is dispositive in this case.  
The basic facts in this case are not in dispute and it is the 
application of the law to those facts that is for resolution 
in this case.

Furthermore, in such situations, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or the development of the 
facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to the requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

In any event, the Board would observe that the RO notified 
the appellant of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  The 
Board further notes that the relevant and probative evidence 
consists of evidence regarding the dates of claims filed by 
the veteran during his lifetime with the VA.  That evidence 
is associated with the claims file.  Moreover, the appellant 
and her representative have not made the Board aware of any 
additional evidence that can be obtained prior to final 
appellate review, and the Board would note that in a claim 
for accrued benefits the evidence for consideration is 
limited to the evidence of record at the time of the 
veteran's death.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal is associated with the claims file.  
Simply put, the record is complete and the case is ready for 
appellate review.

As indicated above, the basic facts in this case are not in 
dispute.  The veteran served on active duty from July 1955 to 
July 1975.  Following the veteran's separation from service, 
he filed a claim for VA benefits in August 1975.  The RO 
adjudicated that claim in a rating decision dated in October 
1975 and granted service connection for pseudofolliculitis 
barbae with acne, and assigned a 10 percent evaluation.  That 
claim represented the only claim filed by the veteran during 
his lifetime.

The veteran died in November 2000, and the appellant filed a 
claim for Dependency and Indemnity Compensation in December 
2000.  That application also includes a claim for accrued 
benefits.  A rating decision dated in March 2002 granted 
service connection for the cause of the veteran's death and 
basic eligibility to Dependents Educational Assistance.  In 
notifying the appellant of that favorable decision by way of 
a letter dated in April 2002, the RO explained to the 
appellant that accrued benefits were any money VA owed the 
veteran at the time of his death and informed her that a 
claim for accrued benefits could not be approved because VA 
did not owe the veteran any money at the time of his death.  
The appellant expressed disagreement with that decision in 
March 2003, and in her Substantive Appeal she asserted that 
she was entitled to greater benefits, including accrued 
benefits.  The RO then contacted the Social Security 
Administration for any indication or reference that the 
veteran intended to file a claim for VA benefits in the 
Social Security records.  In April 2004, an individual from 
that agency called the RO and indicated that there was no 
such reference or indication in the veteran's Social Security 
Administration records.

The appellant presented testimony at a hearing before the RO 
in April 2004 in which she essentially asserted she was 
seeking accrued benefits based upon inflation and the cost of 
living.  The appellant offered testimony concerning the 
veteran's income during his lifetime and the income she was 
currently receiving.  During the hearing the Decision Review 
Officer, the appellant's attorney and the appellant discussed 
various VA, Social Security and service department benefits 
available to the appellant.

The record also contains a statement from Naira S. Henein, 
M.D., dated in October 2004 that states that the veteran had 
been a patient of the physician for many years.  It was 
indicated that the veteran did mention that he was about to 
pursue testing for Agent Orange, but died before he could 
start.

Under 38 U.S.C.A. § 5101(a), a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the Secretary.  Applications for accrued 
benefits are governed by 38 U.S.C.A. § 5121 which states, in 
relevant part, that periodic monthly benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in file at date of death and due and 
unpaid for a period not exceeding two years, shall, upon the 
death of such individual be paid, in a case such as currently 
before the Board, to the veteran's spouse.

The United States Court of Appeals for the Federal Circuit 
has held that reading sections 5101 and 5121 together compels 
a conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving spouse's accrued 
benefits claim was derivative of the veteran's claim.  Thus, 
as a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefit claim is 
that, without the veteran having a claim pending at the time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Zevalkink v. Brown, 
102 F.3d 1236, 1241 (Fed. Cir. 1996).

Based on the facts in this case under the statutory scheme 
for accrued benefits, it is apparent that no accrued benefits 
were due and unpaid at the time of the veteran's death.  The 
only claim the veteran filed during his lifetime was filed in 
August 1975 and adjudicated by the RO in October 1975.  No 
further claim was filed by the veteran during his lifetime.  
The appellant has not contended that the veteran had a claim 
pending at the time of his death and she has not argued that 
any additional benefits were due and unpaid as a result of 
the October 1975 rating decision.  Accordingly, the Board 
concludes that entitlement to accrued benefits has not been 
demonstrated.


ORDER

Accrued benefits are denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


